Exhibit 10.13

Stericycle, Inc.



2000 Nonstatutory Stock Option Plan



 

 

Article 1

Purpose

 

The purpose of this plan is to permit the Company to grant stock options to
selected employees of the Company and its Subsidiaries, and to selected
consultants to the Company, in order to reward them for their efforts on the
Company's behalf and to provide an additional incentive to contribute to the
Company's attainment of its performance objectives.

Article 2

Definitions

 

Board

means the Company's Board of Directors.



Change of Control

means an event or the last of a series of related events by which:



(a) any Person directly or indirectly acquires or otherwise becomes entitled to
vote stock having 51% or more of the voting power in elections for Directors; or

(b) during any 24-month period a majority of the members of the Board of
Directors ceases to consist of Directors who were:

(1) Directors at the beginning of the period ("Continuing Directors"); or

(2) appointed to office after the start of the period by the Board of Directors
with the approval of two-thirds of the incumbent Continuing Directors
("Appointed Directors"); or

(3) elected to office after the start of the period by the Company's
stockholders following nomination for election by the Board of Directors with
the approval of two-thirds of the incumbent Continuing Directors ("Elected
Directors"); or

(4) appointed to office after the start of the period by the Board of Directors
with the approval of two-thirds of the incumbent Continuing, Appointed and
Elected Directors; or

(5) elected to office after the start of the period by the Company's
stockholders following nomination for election by the Board of Directors with
the approval of two-thirds of the incumbent Continuing, Appointed and Elected
Directors; or

(c) the Company merges or consolidates with another corporation, and holders of
outstanding shares of the Company's Common Stock immediately prior to the merger
or consolidation do not own stock in the survivor of the merger or consolidation
having more than 75% of the voting power in elections for directors; or

(d) the Company sells all or a substantial portion of the consolidated assets of
the Company and its Subsidiaries, and the Company does not own stock in the
purchaser having more than 75% of the voting power in elections for directors.

As used in this definition, a "Person" means any "person" as that term is used
in sections 13(d) and 14(d) of the Securities Exchange Act of 1934, as amended,
together with all of that person's "affiliates" and "associates" as those terms
are defined in Rule 12b-2 of the Securities and Exchange Commission.

 

Common Stock

means the Company's Common Stock, par value $.01 per share.



Closing Price

means the last reported sales price of a share of Common Stock on the Nasdaq
National Market.



Company

means Stericycle, Inc., a Delaware corporation.



Consultant

means any consultant, advisor or vendor rendering services or providing goods to
the Company or a Subsidiary.



Director

means a director of the Company.



Disability

means a person's total and permanent disability as defined in Section 22(e)(3)
of the Code.



Employee

means an employee of the Company or any Subsidiary.



Expiration Date

means the last day on which an Option may be exercised.



Officer

means (i) the Company's President and Chief Executive Officer, Chief Operating
Officer, or Chief Financial Officer (ii) any Executive Vice President or other
Vice President of the Company and (iii) any other person who is considered an
"officer" of the Company for purposes of Rule 16a- 1(f) under the Securities
Exchange Act of 1934.



Option

means an option granted under this Plan to purchase shares of Common Stock.



Option Agreement

is defined in Paragraph 8.5.



Option Exchange Program

means a program whereby outstanding Options are surrendered in exchange for
Options with a lower exercise price.



Option Shares

means the shares of Common Stock for which an Option is or may become
exercisable.



Plan

means this plan, as it may be amended. The name of this Plan is the "Stericycle,
Inc. 2000 Nonstatutory Stock Option Plan."



Plan Administrator

means the Board or the committee of the Board to which the Board has delegated
its authority to administer the Plan in accordance with Paragraph 7.1



Subsidiary

means a "subsidiary corporation" as defined in 424(f) of the Internal Revenue
Code of 1986.



Termination Date

means the date of termination of employment of an Employee by the Company or a
Subsidiary. A transfer of employment from the Company to a Subsidiary, or from a
Subsidiary to the Company or to another Subsidiary, shall not be considered a
termination of employment.



Article 3

Effective Date and Term of Plan

 

3.1 Effective Date. This Plan shall become effective when adopted by the Board.

3.2 Term. This Plan shall have a term of 10 years expiring on the tenth
anniversary of its adoption. No Option may be granted under this Plan after its
expiration.

Article 4

Shares Available

 

4.1 Maximum Number of Shares. The maximum total number of shares of Common Stock
for which Options may be granted under this Plan is 500,000 shares (subject to
adjustment as provided in Paragraph 10.1).

4.2 Shares Added Back. To the extent that an Option expires unexercised or is
surrendered, the number of Option Shares in respect of which the Option expired
or was surrendered shall be added back to the number of shares of Common Stock
for which Options may be granted under this Plan.

Article 5

Nonstatutory Stock Options

 

The Options granted under this Plan shall be nonstatutory stock options, and are
not intended to qualify as an incentive stock options under 422 of the Internal
Revenue Code of 1986.

Article 6

Eligibility

 

Options may be granted under this Plan to Employees and to Consultants. Options
may not be granted to Officers or Directors.

Article 7

Administration

 

7.1 Plan Administrator. This Plan shall be administered by the Board. The Board
may delegate its authority to administer the Plan to a standing committee of the
Board or to a committee appointed by the Board for the purpose consisting of at
least two Directors.

7.2 Powers. Subject to and not inconsistent with the provisions of the Plan, the
Plan Administrator shall have the authority, in its discretion: (i) to select
the Employees and Consultants to whom Options are granted; (ii) to determine the
number of shares of Common Stock for which each Option is granted; and (iii) to
determine the other terms, conditions, restrictions and limitations applicable
to each Option.

7.3 Interpretation. The Plan Administrator may interpret the Plan, adopt and
revise policies and procedures to administer the Plan, and make all
determinations required for the Plan's administration. The actions of the Plan
Administrator shall be final and binding.

Article 8

Stock Options

 

8.1 Exercise Price. The Plan Administrator shall determine the exercise price of
each Option. The Plan Administrator, in its discretion, may reduce the exercise
price per share of any outstanding Option to the current Closing Price, and may
institute an Option Exchange Program at any time.

8.2 Term. The Plan Administrator shall determine (i) whether each Option shall
be exercisable immediately or become exercisable at one time or in installments
at different times and (ii) the time or times at which the Option shall become
and remain exercisable. No Option may have an Expiration Date more than 10 years
from the date that it was granted.

Notwithstanding anything to the contrary in the underlying Option Agreement,
each outstanding Option shall become exercisable in full upon a Change in
Control. In addition, the Plan Administrator, in its discretion, may accelerate
the exercisability of any Option at any time under any related or other
circumstances.

8.3 Termination of Employment. In the case of an Option held by an Employee:

(a) to the extent that the Option is unexercisable as of the Employee's
Termination Date, the Option shall expire on the Termination Date; and

(b) to the extent that the Option is exercisable as of the Employee's
Termination Date, the Option shall expire as specified in the Option Agreement
(or if no date is specified, 30 days after the Termination Date, or if the
Employee's employment terminated by reason of his or her death or Disability, on
the first anniversary of the Termination Date), unless the Expiration Date is
extended by the Plan Administrator. The Plan Administrator may extend the
expiration to any date ending on or before the applicable Expiration Date.

8.4 Transferability. Except as provided in the Option Agreement or as permitted
by the Plan Administrator, no Option may be transferred, assigned or pledged
(whether by operation of law or otherwise), except as provided by will or the
applicable laws of intestacy. No Option shall be subject to execution,
attachment or similar process.

8.5 Option Agreements. Each Option shall be evidenced by a written agreement (an
"Option Agreement") between the Company and the person to whom the Option is
granted, which shall be substantially in the form of the option agreement
attached as Exhibit A or otherwise in a form approved by the Plan Administrator.
Each Option Agreement shall contain the terms, conditions, restrictions and
limitations applicable to the Option and any other provisions that the Plan
Administrator considers advisable to include.

Article 9

Exercise of Options

 

9.1 Manner of Exercise. An exercisable Option may be exercised in full or in
part (but only in respect of a whole number of Option Shares) by (i) written
notice to the Plan Administrator (or its designee) stating the number of Option
Shares in respect of which the Option is being exercised and (ii) full payment
of the exercise price of those shares.

9.2 Payment of Exercise Price. Payment of the exercise price of an Option shall
be made by certified or bank cashier's check or, if permitted by the Plan
Administrator (either in the applicable Option Agreement or at the time of
exercise): (i) a personal check; (ii) delivery of shares of Common Stock having
a fair market value on the date of exercise equal to the exercise price; (iii)
directing the Company to withhold, from the Option Shares otherwise issuable
upon exercise of the Option, Option Shares having a fair market value on the
date of exercise equal to the exercise price; (iv) surrendering exercisable
Options having a fair market value on the date of exercise equal to the exercise
price (measuring the fair market value of the Options surrendered by the excess
of the aggregate fair market value on the date of exercise of the Option Shares
over the aggregate exercise price); (v) any combination of the preceding methods
of payment; or (vi) any other method of payment authorized by the Plan
Administrator. For purposes of this Paragraph and Paragraph 9.3, "fair market
value" shall be determined by the Closing Price on the date in question (or on
the last trading day preceding the date in question if it is not a trading day).

9.3 Withholding. Each person exercising an Option shall remit to the Company an
amount sufficient to satisfy its federal, state and local withholding tax
obligation, if any, in connection with the exercise. Payment shall be made by
certified or bank cashier's check or, if permitted by the Plan Administrator
(either in the applicable Option Agreement or at the time of exercise): (i) a
personal check; (ii) delivery of shares of Common Stock having a fair market
value on the date of exercise equal to the withholding obligation; (iii)
directing the Company to withhold, from the Option Shares otherwise issuable
upon exercise of the Option, Option Shares having a fair market value on the
date of exercise equal to the withholding obligation; (iv) any combination of
the preceding methods of payment; or (v) by any other method of payment
authorized by the Plan Administrator.

Article 10

Miscellaneous Provisions

 

10.1 Capitalization Adjustments. The aggregate number of shares of Common Stock
for which Options may be granted under the Plan, the aggregate number of Option
Shares in respect of each outstanding Option, and the exercise price of each
outstanding Option may be adjusted by the Plan Administrator as it considers
appropriate in the event of changes in the number of outstanding shares of
Common Stock by reason of stock dividends, stock splits, recapitalizations,
reorganizations and the like. Adjustments under this Paragraph 10.1 shall be
made in the Plan Administrator's discretion, and its decisions shall be final
and binding.

10.2 Amendment and Termination. The Board may amend, suspend or terminate this
Plan at any time. If this Plan is terminated, the provisions of this Plan shall
continue to apply to Options granted prior to termination, and no amendment,
suspension or termination of the Plan shall adversely affect the rights of the
holder of any outstanding Option without his or her consent.

10.3 No Right To Employment. Nothing in this Plan or in any Option Agreement
shall confer on any person the right to continue in the employ of the Company or
any Subsidiary or limit the right of the Company or Subsidiary to terminate his
or her employment.

10.4 Notices. Notices required or permitted under this Plan shall be considered
to have been duly given if sent by certified or registered mail addressed to the
Plan Administrator at the Company's principal office or to any other person at
his or her address as it appears on the Company's payroll or other records.

10.5 Severability. If any provision of this Plan is held illegal or invalid for
any reason, the illegality or invalidity shall not affect the remaining
provisions, and the Plan shall be construed and administered as if the illegal
or invalid provision had not been included.

10.6 Governing Law. This Plan and all Option Agreements shall be governed in
accordance with the laws of the State of Illinois.




--------------------------------------------------------------------------------


